Citation Nr: 1428401	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial posttraumatic stress disorder (PTSD) rating in excess of 30 percent from August 22, 2007 to February 5, 2013 and in excess of a 50 percent rating from February 6, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to September 1973 and was awarded a Combat Action Ribbon (Vietnam).  In December 2008, the Department of Defense corrected the Veteran's service separation date to September 1973 and added the Combat Action Ribbon to his decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an March 2008 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Phoenix, Arizona RO. 

By way of history, the Veteran submitted a claim for benefits to the Board in August 22, 2007 for PTSD.  He was at first denied service connection for PTSD in a May 2008 rating decision.  Subsequently, he was service connected for an anxiety disorder, not otherwise specified, in a September 2008 rating decision effective from August 22, 2007.  In a June 2010 rating decision, the RO changed the diagnosis for which service connection was awarded from an anxiety disorder, not otherwise specified, to PTSD.

In a May 2013 correspondence after the Veteran was assigned a 50 percent rating for his PTSD, the Veteran checked the box "This action satisfies my appeal only on the following issues," He then proceeded to write in "PTSD should be rated at 50% effective date of claim."  However, in the Veteran's February 2014 hearing he testified that his rating should be higher, 70 percent, for the entirety of the period on appeal, and he testified that his PTSD has worsened since his last VA examination.  Thus, the Board has classified the issue on appeal as reflected on the title page.

In February 2014, the Veteran presented sworn testimony during a videoconference hearing in Phoenix, Arizona, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran testified in his February 2014 hearing that his PTSD has worsened since his last VA examination in February 2013.  He correlated this change, in part, to his wife's recent disability and his new role as her caregiver.  His representative has requested that the Veteran be scheduled for another VA examination to determine the current state of his PTSD disability.   

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Taking into consideration the Veteran's statement about worsening, the Board finds an additional VA examination is warranted to determine the current severity of the Veteran's PTSD.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  The Board is particularly interested in records of psychiatric treatment that the Veteran has recently received since he moved to Phoenix, Arizona.  

The claims folder contains counseling treatment records from the Mesa, Arizona Vet Center from November 2009 to June 2010, but not records dated from March 2009 to November 2009 and from June 2010 to present.

The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with either his physical claims folder or his electronic VA file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his PTSD and considering the pertinent information in the record in its entirety, including his 30-year employment with General Motors, the examiner should comment on current the severity of the disability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide adequate reasons for the opinion(s).  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of an initial PTSD rating in excess of 30 percent from August 22, 2007 to February 5, 2013 and in excess of a 50 percent rating from February 6, 2013.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

